DETAILED ACTION
	Applicant’s amendments to the claims, filed on 10/20/2021, were received. Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 13, 14, and 15 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation (1)
Claim limitation “[process] gas injection unit” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “gas injection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “nozzles” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0054; Drawings, Fig. 1). (Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

Claim limitation “rotation pattern part” in claims 5 and 12 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “rotation pattern” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “part” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5 and 12 has/have been interpreted to cover “a groove having a windmill shape” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0088).

Claim limitation “movement gas supply unit” in claim 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “movement gas supply” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover any art-recognized structure capable of supplying pressurized gas, such as a gas cylinder (Spec., para id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997) (see MPEP 2181(II)(A)).

Claim Interpretation (2)
	The limitations “lifting gas” and “lifting has hole” have been interpreted in view of Applicant’s specification to impart both floatation (see for example Spec., 0056, 0059, 0065, 0071, 0075, 0077, 0079, 0082, 0085, 0126) in addition to rotation force to the satellites (see for example Spec., para 0017, 0173, 0174-0176, 0205).

The limitation “the first lifting gas flows paths” in claims 3 and 15, which recites plural first gas flow paths, has proper antecedent basis since claims 3 and 15 depend directly or indirectly on claim 1; and claim 1 previously recites plural first gas flow paths since claim 1 mentions a plurality pocket grooves (claim 1, lines 3-4) and each pocket groove having a lifting gas hole that receives lifting gas from a first gas flow path (claim 1, lines 11-13).

Claim Rejections - 35 USC § 112
The previous rejections on claims 1, 2, 5, 11, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn since the claims have been amended.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schwambera (US 20040231599, already of record) in view of Foree (US 20030168174, already of record).
	
	The limitation “the first lifting gas flow path connected to the lifting gas hole defined in each of the plurality of pocket grooves is connected to a single second lifting gas flow path” in claim 2 has been interpreted as each first gas flow path connected to only one second gas flow path.

Regarding claims 1, 2, and 3, Schwambera substrate processing apparatus comprising: 
a chamber 1 (process chamber) having a process space in which a substrate (not shown) is processed (para 0011; see for example Figs. 1-3); 
a base 4 (substrate support) comprising a carrier 3 (susceptor) having a plurality of pocket grooves (not labeled) recessed in a circumferential direction from a top surface a circular plate shape so that the substrate is seated (para 0012-0013; see for example Fig. 1-3), 
a pipe 19 (shaft) configured to rotate the carrier 3 (susceptor), and a holder 2 (satellite) seated in each of the pocket grooves and on which the substrate is seated (para 0012-0015; see for example Fig. 3); and 

the carrier 3 (susceptor) comprises: 
a nozzle 23 (movement gas hole) defined at an edge of each of the pocket grooves to rotate the holder 2 (satellite) in each of the pocket grooves, thereby injecting a movement gas introduced through a branch (unlabeled, first movement gas flow path) between nozzle 23 (i.e., movement gas hole) and channel 20,21 (i.e., second movement gas flow path) defined in the carrier 3 (susceptor) (para 0013; see for example Fig. 3), and 
the pipe 19 (shaft) comprises: 
a channel 21 (second movement gas flow path) configured to transfer the movement gas supplied from the outside to the branch (first movement gas flow path) arranged between nozzle 23 and channel 20,21 (para 0012-0015; see for example Fig. 3).

Schwambera does not explicitly teach that the carrier 3 (susceptor) comprises exclusive lifting gas holes or first and second exclusive lifting gas flow paths.
However, Foree teaches a susceptor 42 comprising a passage 96 (lifting gas hole) defined at a central portion of a recess 92 (pocket groove) exclusively to float the wafer, thereby injecting only lifting gas through passage 103 (first lifting gas flow path) defined in the susceptor 42; and a shaft 36 comprises a second lifting gas flow path 
Although it is recognized that Foree provides an example for one pocket groove (i.e., recess 92) and sans the satellite, the ordinary artisan would recognize the cited advantage of applying the teachings of Foree to each of the plurality of pocket grooves in Schwambera for analogously lifting the holder 2 (satellite). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396 (see MPEP 2141.03). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine lifting gas holes and first and second lifting gas flow paths with the susceptor, shaft, and pocket grooves in the apparatus Schwambera, as taught by Foree, for the benefit of facilitating lift-off during wafer removal and controlled descent of the wafer during drop-off.
See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. See MPEP 1207.03(a)(II).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwambera (US 20040231599, already of record) in view of Foree (US 20030168174, already of record) as applied to claim 1 above, and in further view of Bhat (USP 5226383, already of record).
Regarding claim 4, Schwambera does not explicitly teach that the pocket groove comprises a fixing projection or that the holder 2 (satellite) comprises a projection groove.
However, Bhat discloses a gas foil rotating substrate holder (see Abstract). Bhat further teaches that the groove 24 acts as both a movement gas hole and a lifting gas hole (in the context of “float” in col. 3, lines 61-67; in the context of “lift” in col. 4, lines 44-49). Bhat further teaches a knob 22 (position fixing projection) is disposed at the central portion of a depression 14 (pocket groove) of a base 10 (susceptor), the groove 24 (lifting gas hole) is defined around the knob 22 (position fixing projection), and a hole 36 (projection groove) to which at least a portion of the knob 22 (position fixing projection) is inserted is defined in a bottom surface of a disk 12 (satellite), for the 

	Regarding claim 5, Schwambera does not explicitly teach that the holder 2 (satellite) comprises a rotation pattern part.
However, Bhat teaches that the disk 12 (satellite) comprises channels 38, 40, 42 (rotation pattern part) configured to transmit a rotation force to the disk 12 (satellite) by a movement gas injected from a groove 24 (movement gas hole) and disposed along an edge of a bottom surface of the holder 2 (satellite) cooperating with the groove 24 (movement gas hole), for the benefit of more effectively transferring the momentum of the gas and minimizing the required gas flow (col. 3, lines 49-67 through col. 4, lines 1-23; see for example Figs. 1 and 4).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder 2 (satellite) to include a rotation pattern part in the apparatus of Schwambera, as taught by Bhat, for the benefit of more effectively transferring the momentum of the gas and minimizing the required gas flow.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwambera (US 20040231599, already of record) in view of Foree (US 20030168174, already of record) as applied to claim 1 above, and in further view of Speciale (US 20060054091, already of record).
Regarding claim 6, Schwambera does not explicitly teach that the nozzles 23 (movement gas holes) are inclined to the bottom surface of the pocket groove.
However, Speciale teaches ducts 608 (movement gas holes) inclined to a bottom surface of a recess 601 (pocket groove), for the benefit of converting the flow of gas into rotation of the support 610 (susceptor) (para 0031-0032, 0036-0037, 0067-0073; see for example Figs. 4). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzles 23 (movement gas holes) to be inclined to the bottom surface of the pocket groove in the apparatus of Schambera, as taught by Speciale, for the benefit of converting the flow of gas into rotation of the susceptor.

Allowable Subject Matter
Claims 7 and 8 (as being dependent on claim 7) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of claims 1 and 7, wherein the shaft comprises: a plurality of shaft ring grooves that are ring-shaped cut portions obtained by cutting a side surface 
	Support for the allowable subject matter can be found in Figs. 1 and 6 of Applicant’s Drawings and the description thereof (Spec., 0091-0107).

Claim 9 and claims 10,11,12,13,14,15 (as being directly or indirectly dependent on claim 9) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of claims 1 and 9, a flow groove defined in the bottom surface of the pocket groove so that the lifting gas injected from the lifting gas hole flows in a direction opposite to a rotation direction of the satellite. 
Support for the allowable subject matter can be found in Figs. 13-18 of Applicant’s Drawings and the description thereof (Spec., para 0017, 0173, 0174-0176, 0205).


Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.

	Applicant argues on Pgs. 9-10 of Remarks that those skilled in the substrate processing services art would understand the apparatus configurations of the present application, and would generally know the hardware structures inherent therein for implementing each of the apparatus configurations. Thus, the claims should be not rejected under any section of 35 U.S.C. 112.
	In response, the Examiner respectfully points out that a claim limitation deemed to invoke 35 U.S.C. 112(f) is not “rejected” under 35 U.S.C. 112(f). The Examiner agrees that the ordinary artisan would understand all of the structural limitations recited in the current claims. However, this merely satisfies the definiteness requirement under 35 U.S.C. 112(b). Rather, the limitations listed in the ‘Claim Interpretation (1)’ section above are considered to invoke 35 U.S.C. 112(f) because they meet the 3-prong analysis (MPEP 2181(I)).


	In response, the Examiner respectfully disagrees. As mentioned above, Foree teaches that having a separate component that provides only lifting gas offers the advantage of facilitating lift-off during wafer removal and controlled descent during wafer drop-off. The Applicant and Examiner agree that the gas nozzles 23 of Schwambera simultaneously provide gas cushioning and rotational driving force. However, the ordinary artisan would recognize, for example, that the rotational driving force component would interfere with effective wafer retrieval since rotation of the wafer would be occurring while the end effector attempts to collect the wafer. Thus, as taught by Foree, having a separate component that provides only lifting gas offers additional advantages not provided by the nozzles 23 of Schwambera.
 
	Applicant argues on Pg. 15 of Remarks that the claimed invention is distinguished from Foree since Foree teaches that the susceptor system is rotated by a motor.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant argues on Pg. 15 of Remarks that Schwambera and Foree have different technical principles since Schwambera’s substrate holder is rotationally driven by gas, whereas Foree’s susceptor system is rotated by a motor.
	In response, the Examiner respectfully submits that Applicant’s remarks do not address the current rejection in the Office action above. However, Schwambera does contemplate rotational movement by other means such as mechanical methods including a drive motor (Schwambera: para 0014).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717